UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

_______________________ ___ _____ _____X
ROBIN AVIV,

Plaintiff, lS-ov-SOSS (PKC)

-against-
ORDER

CHRISTOPHER BRAINARD, et al.,

Defendants.
___________ ____ _._._..... ___ ___ ____X

 

CASTEL, U.S.D.J.

In an Opiuion and Order filed on October ll, 2018 (Doc 125), this Court found
non~party Searcy Denney Scarola Barnhai't & Shipley, P.A. to be in civil eontempt. The Coui't
Ordered that “Within seven days of this Opinion and Order, Searoy Denney shall deposit into the
Registry of this Court $90,238.50, the amount transferred in violation of the TRO.” (Doc 125 at
1117.) On Oetober 22, 2018 Searey Denney Scarola Barnhart & Shipley, P.A deposited the sum
of $90,238.50 into the Court’s Registry. Robin Aviv, the plaintiff in this aetion, has moved to
have the funds paid over to her.

The sum deposited in the Registry traces its origins to money paid Searoy Denney
Scarola Barnhart & Shipiey, P.A. on behalf of judgment debtor Christopher Brainard that Was to
be applied towards the partial satisfaction of a 2013 judgment against Christopher Brainard.
Searcy Denney Scarola Barnhart & Shipley, P.A. Wrongfully and in violation of a Court order
paid the money over to Christopher Brainard. Brainard Was ordered to pay the money into the

Court’s Registry but failed to do so and has been found to be in contempt

 

No judgment has been entered against Christopher Brainard in the 2018 action
commenced by Ms. Aviv. The proceedings begun in state court, removed to this Couitl and
remanded to the state court (except those anciliary to the contempt motion) resulted in a
temporary restraining order and later a preliminary injunction This is relief pendente life. Ms.
Aviv’s solution that the money now be paid from the Registry to her misses a step. As this Court
has noted time and time again, the 2018 action is not an action to enforce the 2013 judgment lt
is a fraudulent conveyance action that once aiso contained RICO claims under the Racketeer
Infiuenced and Corrupt Organizations Act. lmplicit in the grant cfa preliminary injunction is
that Ms. Aviv is likely to prevail on one of her claims, specifically the fraudulent conveyance
ciairn, but that is not the same as a finding that she has prevailed A finding of contempt against
Christopher Brainard is not the equivalent of a final judgment on the merits. Upon obtaining a
finai judgment against Christopher Brainard in the 2018 action that was removed from state court
and has since been remanded, the Court will direct that the funds be paid over to Ms. Aviv.

Motions Doc 140, 141 and 143 are DENIED without prejudice to renewal once a
judgment is entered against Christopher Brainard in the action originally commenced in Supreme

Court, New York County and assigned index No. 652287/2018. All other relief is DENIED.

SO ORDERED.

P. Kevin Castel
United States District Judge

Dated: New York, New York
November 19, 2018

 

 

